92 F.3d 1185
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bo GUESS, Plaintiff-Appellant,v.HOCKING COUNTY CHILDRENS SERVICES BOARD, Defendant-Appellee.
No. 95-4357.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1996.

1
Before:  RYAN and SUHRHEINRICH, Circuit Judges;  ENSLEN, District Judge.*

ORDER

2
Bo Guess, an Ohio state prisoner, moves for miscellaneous relief and appeals pro se the summary judgment for the defendant in this civil rights action.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Guess complained in this action that the defendant Childrens Services Board, which has custody of his daughter, does not allow him to correspond with her directly, as it will not give him the address of her foster home and requires him to send mail through the defendant's office.  The district court granted summary judgment to the defendant, after concluding that it lacked jurisdiction over this issue under the Rooker-Feldman doctrine, and should abstain pursuant to  Younger v. Harris, 401 U.S. 37 (1971).


4
Upon de novo review, we conclude that  Younger abstention was proper in this case, as the Ohio Common Pleas Court retains jurisdiction over the issue of the daughter's custody, her welfare is an important state interest, and Guess is not precluded from raising his objections in the state court.   See Mann v. Conlin, 22 F.3d 100, 105 (6th Cir.), cert. denied, 115 S.Ct. 193 (1994).  Moreover, the district court also properly determined that it lacked jurisdiction over this issue because it would require review of a state court judgment.   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).  A state court has determined that it is up to the daughter and her custodian to determine whether and how she will communicate with Guess.  The district court may not revisit this issue.


5
Accordingly, all pending motions are denied, and the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Richard A. Enslen, United States District Judge for the Western District of Michigan, sitting by designation